Citation Nr: 0513193	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  02-19 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for cervical degenerative 
arthritis.


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1984 to May 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran service 
connection for cervical degenerative arthritis.

In December 2003, the Board remanded the veteran's case to 
the RO for further development.  The case was returned to the 
Board in April 2005.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The veteran's cervical degenerative arthritis was not 
present in service or manifested within one year of the 
veteran's discharge from service, nor is the cervical 
degenerative arthritis etiologically related to service.


CONCLUSION OF LAW

Cervical degenerative arthritis was not incurred in or 
aggravated by active duty, and the incurrence or aggravation 
of cervical degenerative arthritis during such service may 
not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  
 
The Board notes that a substantially complete claim was 
received in January 2001, after the enactment of the VCAA.  

Letters dated in February 2001 and April 2004 provided the 
veteran the notice required under the VCAA and the 
implementing regulations.  The April 2004 letter informed the 
veteran to submit any evidence in his possession that 
pertained to his claim.  In addition, the letters informed 
him of the evidence required to substantiate his claim and 
that he should submit such evidence or provide VA with the 
information necessary for such evidence to be obtained on his 
behalf.  

Additionally, the October 2002 statement of the case and 
December 2004 supplemental statement of the case provided 
guidance regarding the evidence necessary to substantiate his 
claim.  The December 2003 Board remand also provided such 
guidance.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

The veteran had active military service from May 1984 to May 
1997.

Service medical records reflect that in January 1985, the 
veteran fell and cut his chin while playing football.  He 
never lost consciousness.  The 11/2 inch-long laceration on his 
chin was sutured, and 6 days later, the sutures were removed.  
In February 1992, the veteran was treated for a laceration 
inside his lower lip that he received while playing 
basketball.  He reported being hit with someone's shoulder.  
He also received sutures.  Service medical records do not 
include any complaints of or treatment for cervical spine 
problems.  Upon separation, the veteran reported having 
recurrent back pain, which he noted to be in his lower back.  
The separation medical examination report revealed the 
veteran's spine was normal.

A January 1997 medical board review that determined that the 
veteran was not fit for continued duty because of snapping 
hip syndrome secondary to iliopsoas tendon snapping.  In a 
January 1997 letter to a navy physician at Portsmouth Naval 
Hospital, the veteran argued that other disabilities should 
have been included in the Medical Board statement, including 
lower back pain, which he alleged to be constant.

In November 1997, the veteran underwent a VA examination, 
wherein he reported having pain in his right knee, hip area, 
left knee and lower back.  No mention was made of the 
cervical spine.  The examiner found the veteran to have full 
range of motion of his back without discomfort.

In a January 2000 private medical record, it is noted that 
the veteran complained of back, neck and shoulder pain.  He 
stated that over the last year, he had been seeing a 
chiropractor on a regular basis for posterior cervical pain 
with radiculopathy into the left upper extremity.  He denied 
any trauma other than weight lifting.  The diagnosis was 
probable radiculopathy.  A cervical X-ray conducted the 
following day revealed no bony abnormality and no reduction 
in disc space.

In January 2000, the veteran received treatment from a 
private neurosurgeon, S.D., M.D.  The physician that noted 
the cervical spine X-rays taken showed moderate degenerative 
changes at C5/6 and C4/5 with osteophytic lipping and 
possible posterior spurs.  S.D., M.D. determined that the 
veteran's symptoms might be suggestive of early cervical 
radiculopathy.  He suggested a follow-up magnetic resonance 
imaging (MRI).  The MRI, performed in January 2000, revealed 
mild to moderate degenerative changes, most prominent at C5/6 
and C6/7.  There was no central stenosis, but there was left 
sided foraminal stenosis at C5/6 and bilateral foraminal 
stenosis at C6/7.

In December 2000, a private physician, R.B., M.D., noted that 
the veteran had been diagnosed with cervical degenerative 
arthritis as documented by S.D., M.D. using an MRI of the 
back.  According to the veteran's medical records and 
subjective statements, S.D., M.D. noted that the pain was 
mostly due to heavy weight lifting and 10 years of playing 
football.

In a lay statement dated January 2001, the veteran's spouse 
stated she could remember the veteran's pain in his neck, 
shoulder and arm areas as early as 1995 while he was in the 
service.  She stated that the veteran would complain of pain, 
soreness and aches within the neck and shoulder areas and 
would use ointment or apply a heating pad to those areas.  
Since that time, the condition had worsened to the current 
debilitating level.  She recalled an incident that occurred 
in 1992 that involved an injury to the veteran's head and 
neck area.  He violently collided his head into another 
player's shoulder area.  The incident knocked him out, caused 
a nosebleed, and a laceration to the lip area.  The veteran 
complained of neck and shoulder pain for a period after the 
incident.  She recalled another incident that occurred in 
approximately 1985 while the veteran was playing football.  
He incurred a laceration on his chin, but she could not 
recall if he complained of pain in his upper body after this 
injury.

In January 2001, the veteran filed a claim for service 
connection, in pertinent part, for cervical degenerative 
arthritis.  In the veteran's statement in support of his 
claim, he mentioned that he had pain in his neck area that 
was a chronic ache, tearing, and straining at a level of pain 
of two out of five.  He had increased pain at levels three to 
four.  He asserted that his current cervical degenerative 
arthritis was due to an incident in February 1992, wherein he 
smashed into the shoulder of another player while playing 
basketball.  He stated he was passed out, as described by 
witnesses.  After the incident, he remembered pain in his 
head, neck and shoulder areas.  The veteran also stated that 
the Arthritis Foundation as well as other experts in the 
field of arthritis have found that arthritis in the spine is 
normally a result of injury to that area.

In March 2001, the RO received medical records from a private 
chiropractor, D.W., DC, dated October 1998 to March 2001.  A 
medical record dated December 2000 showed the veteran 
complaining of shoulder and neck pain.  A medical record 
dated February 2001 showed the veteran complaining of neck 
pain.  In a March 2001 letter, D.W., DC stated his diagnosis 
was cervical nerve root irritation secondary to degenerative 
joint disease in the low cervical spine.  Spinal stenosis at 
the level of C5/C6 and C6/C7 was evidenced on MRI.  He opined 
that these findings were consistent with a history of 
cervical trauma.

In a September 2001 rating decision, the RO denied the 
veteran's claim, in pertinent part, for service connection 
for cervical degenerative arthritis because the veteran's 
condition was not manifested to a compensable degree within a 
year after service to satisfy the presumption of service 
connection, and there was no evidence to show that the 
veteran had a diagnosis of cervical degenerative arthritis in 
service.

In the veteran's notice of disagreement submitted in 
September 2001, he argued that his form of arthritis is a 
gradual loss of cartilage.  He argued that he sought medical 
attention for loss of feeling in his fingers in October 1998, 
which was 16 months after separation, and the symptom of loss 
of feeling indicated the condition was well developed.  
Therefore, he asserted that his disability was existent well 
before October 1998 and within the presumptive period of a 
year after service.

In July 2002, the veteran underwent a VA examination.  The 
veteran denied having any pain.  He had just a dull ache.  He 
reported having numbness in the fourth and fifth digit of his 
left hand at one time, but there had been no numbness since 
then.  An X-ray of the cervical spine revealed a reversal of 
curve in neutral lateral position, narrowing of C5-6 and C6-7 
disc spaces and a slight impingement, neural foramina, C3-4 
and C5-6 on left, from small bony osteophytes and C6-7 
bilaterally, from small bony osteophytes.  The diagnosis was 
cervical neck strain with mild cervical narrowing.  The 
examiner opined that based on medical record review and 
physical examination, the veteran's current disability of the 
cervical spine was less likely to be the proximal result of 
trauma during military service because there were no records 
to confirm treatment during the veteran's service for the 
claimed conditions.

The veteran submitted his substantive appeal in November 
2002.  He again argued that his cervical degenerative 
arthritis was caused by the traumatic sports injury he 
incurred while in the service.  He also argued that within 
the opinion by the July 2002 VA examiner, who stated his 
arthritis was not likely caused by his service, was no 
alternative explanation for the cause of the arthritis.

In May 2004, the veteran's son submitted a letter and stated 
that while the veteran was in the service, he would be in 
pain while playing sports.  The veteran's son recalled him 
putting ointment on his shoulders and not being able to play 
sports because of the pain in his shoulders.

In May 2004, the veteran's spouse also submitted a letter and 
stated that he had initial pain in his neck and shoulder area 
while in service.  He would complain about the pain in his 
neck and shoulders while performing physical fitness 
training.  She stated that she urged him to seek treatment 
for the pain in his neck and shoulder, but he refused until 
the time when he lost feeling in his hand.


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

After careful review of the record, the Board finds that 
service connection for cervical degenerative arthritis is not 
warranted.  In this regard, the veteran's service medical 
records do not include a diagnosis for cervical degenerative 
arthritis.  Although upon separation, the veteran reported 
having recurrent back pain, included in his appeal to the 
medical board, he noted having lower back pain and not pain 
in his cervical spine.  In addition, upon separation, he was 
not found to have a disability in his cervical spine.  The 
Board notes that the veteran did have injuries in service 
that occurred while he played sports.  The first was in 
January 1985 when he cut his chin while playing football, and 
the second was in February 1992 when he received a laceration 
inside his lower lip while playing basketball.  However, 
after a review of these medical records and all other medical 
records, the July 2002 VA examiner opined that the veteran's 
current cervical degenerative arthritis was not likely to 
have been caused by trauma during his military service.

Although in December 2000, R.B., M.D., a private physician, 
included in the medical record that the veteran's pain was 
most likely due to heavy weight lifting and ten years of 
playing football, which would place the initial onset of the 
disability while the veteran was in service, this was based 
on the veteran's report to him and the veteran's report to 
prior physicians.  The United States Court of Appeals for 
Veterans Claims (Court) has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).  Therefore, the Board accepts 
the opinion from the July 2002 VA examiner that the veteran's 
current cervical degenerative arthritis was not likely caused 
by the veteran's service, as this medical opinion was based 
on a review of the veteran's medical records, including the 
service medical records, and a physician examination.

Further, the Board notes that the first diagnosis for 
cervical degenerative arthritis was in January 2000, and the 
first evidence of record of treatment for pain in this area 
was in October 1998.  Hence, the diagnosis was not made 
within one year of the veteran's discharge from service, 
which was in May 1997, and service connection cannot be 
presumed.  38 C.F.R. §§ 3.307, 3.309 (2004).  Therefore, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for 
cervical degenerative arthritis.


ORDER

Entitlement to service connection for cervical degenerative 
arthritis is denied.



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


